Name: Commission Regulation (EEC) No 1056/91 of 25 April 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  foodstuff
 Date Published: nan

 No L 107/10 Official Journal of the European Communities 27. 4. 91 COMMISSION REGULATION (EEC) No 1056/91 of 25 April 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff unequivocally to the situation prevailing before 1 January 1988 and to ensure uniform and correct application of the variable component, to insert an additional note to Chapter 21 of the combined nomenclature ; whereas it is necessary for this purpose to amend Regulation (EEC) No 2658/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 315/91 (2), and in particular Article 9 thereof, Whereas Council Regulation (EEC) No 3034/80 of 11 November 1980 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as amended by Regulation (EEC) No 572/91 (4), stipulates that certain goods falling within Chapter 21 of the combined nomenclature shall be subject to the levy of a variable component if they contain starch breakdown products ; whereas the third subparagraph of Article 1 (2) of Commission Regulation (EEC) No 1061 /69 of 6 June 1969 specifying methods of analysis for the implementa ­ tion of Regulation (EEC) No 1059/69 on the trade arran ­ gements applicable to certain goods resulting from the processing of agricultural products (% repealed by Commission Regulation (EEC) No 4154/87 (6), provides that, under certain conditions, dextrins are to be treated as starches in a given product ; whereas this provision was not included in the last Regulation referred to above ; whereas it is therefore necessary, in order to return HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature annexed to Regulation (EEC) No 265/87 is hereby amended as follows : 1 . The following additional note 1 is added to Chapter 21 : ' 1 . For the purpose of subheadings 2101 1091 , 2101 20 10, 2106 10 10 and 2106 90 91 the term "starch" also covers starch breakdown products.' 2. Current additional notes 1 and 2 now become 2 and 3 . Article 2 This Regulation shall enter into force three weeks after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 37, 9 . 2. 1991 , p. 24. O OJ No L 323, 29 . 11 . 1980, p. 7. O OJ No L 63, 9 . 3 . 1991 , p. 24. n OJ No L 141 , 12. 6 . 1969, p. 24. (&lt;  ) OJ No L 392, 31 . 12. 1987, p. 19 .